PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KNAUER, Bernd
Application No. 13/916,995
Filed: 13 Jun 2013
For: TRANSMISSION ELEMENT FOR A MOTOR VEHICLE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed November 26, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Todd A. Vaughn appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 14, 2021. The issue fee was timely paid on September 22, 2021.  Accordingly, the application became abandoned on September 23, 2021. A Notice of Abandonment was mailed September 28, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

The substitute statement filed on November 30, 2021, cannot be accepted because the applicant’s name does not match that of the record. See the most recent filing receipt mailed on September 15, 2021. 

Petitioner is reminded that in order to change the applicant under 37 CFR 1.46(c)(2), a request to change the applicant under this section after an original applicant has been specified must include an updated Application Data Sheet (ADS) under § 1.76 specifying the applicant in the applicant information section (§ 1.76(b)(7)) in accordance with § 1.76(c)(2) and comply with §§ 3.71 and 3.73 of this title.  However, When an ADS is provided in a patent application, the ADS becomes part of the application.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the (ADS) to be considered, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), the required fee of $140.00 under 37 CFR 1.17(h), a Request for Continued Examination under 37 CFR 1.114 and the required fee.

Finally, petitioner is reminded the first name inventor listed on the petition, does not match that of the record. Petitioner is reminded to list the correct name of the inventor on all correspondence submitted to the Office, to avoid processing delays. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                     





    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).